Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to IDS
1.	This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 03/02/2022, which was filed after the Notice of Allowance dated 02/04/2022, before payment of Issue Fee.  The submission is in compliance with the provisions of QPIDS Path 1.  Accordingly the IDS has been thoroughly reviewed by the examiner, namely all the references submitted in the 03/02/2022 (QPIDS) : 
 
Allowable Subject Matter
2.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a plurality of wires, each of which couples the signal line coupling circuit and a corresponding one of the terminals, the wires including a first wire, a second wire, a third wire, and a fourth wire, each of the first wire, the second wire, the third wire, and the fourth wire having: a first linear part formed by the second metal layer; a second linear part formed by the second metal layer; and a third linear part formed by the first metal layer, wherein the first linear part has: one end that is connected to the signal line coupling circuit; an inclined linear part that extends inclined with respect to a second direction intersecting the first direction; and the other end that is connected to one end of the third linear part via a first contact, the second linear part has: one end connected to the other end of the third linear part via a second contact; an inclined linear part that extends inclined with respect to the second direction; and the other end connected to the corresponding one of the terminals, the third linear part extends in the second direction between the first contact and the second contact, the third linear part of the first wire and the third linear part of the second wire are adjacent to each other, in the first direction, the third linear part of the third wire and the third linear part of the fourth wire are adjacent to each other, in the first direction, and a first distance between the third linear part of the first wire and the third linear part of the second wire is larger than a second distance between the third linear part of the third wire and the third linear part of the fourth wire.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-12 are also allowed due to their virtue of dependency.
Koide et al. US 2016/0300863, Koide US 2018/0292698 and Suzuki et al. US 2017/0123285 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871